TABLE OF CONTENTS

Exhibit 10.8

 

 

 

MAVENIR SYSTEMS, INC.

AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

Adopted January 23, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

Article I INTRODUCTION

     1    1.1    Purpose      1    1.2    Definitions      1    1.3    Shares
Subject to the Plan      6    1.4    Administration of the Plan      8    1.5   
Granting of Awards to Participants      10    1.6    Term of Plan      10    1.7
   Amendment and Discontinuance of the Plan      10   

Article II OPTIONS

     10    2.1    Authority      10    2.2    Exercise Price      10    2.3   
Option Term and Conditions and Limitations on Exercise      10    2.4    Manner
of Exercise      11    2.5    Effect of Termination Service      11    2.6   
Repurchase Rights      12    2.7    Incentive Stock Options      13   

Article III STOCK APPRECIATION RIGHTS

     13    3.1    Authority      13    3.2    Types      13    3.3    Tandem
Rights      13    3.4    Stand-Alone Rights      14    3.5    Post-Service
Exercise      15   

Article IV STOCK AWARDS

     15    4.1    Authority      15    4.2    Issue Price/Consideration      15
   4.3    Vesting Provisions      15    4.4    Stockholder Rights      16   

Article V RESTRICTED STOCK UNITS

     16    5.1    Authority      16    5.2    Terms      16    5.3    Vesting
Provisions      17    5.4    Payment      17    5.5    Dividend Rights      17
  

Article VI PERFORMANCE UNITS

     17    6.1    Authority      17    6.2    Terms      17    6.3    Payment   
  18   

Article VII DIVIDEND EQUIVALENT RIGHTS

     18    7.1    Authority      18   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.2    Terms      18    7.3    Entitlement      18    7.4    Timing of Payment
     18    7.5    Form of Payment      18   

Article VIII AUTOMATIC DIRECTOR AWARD PROGRAM

     19    8.1    Terms and Conditions of Non-Employee Director Awards      19
   8.2    Grant of Awards      19    8.3    Vesting of Awards      20    8.4   
Terms of Awards      20    8.5    Change of Control      21    8.6    Remaining
Terms      22   

Article IX CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

     22    9.1    Deferred Compensation      22    9.2    Securities
Requirements      22    9.3    Transferability      23    9.4    No Rights as a
Stockholder      23    9.5    Listing and Registration of Shares of Common Stock
     24    9.6    Change of Control      24    9.7    Lock-Up Agreement      25
   9.8    Stockholder Agreements/Investment Representations      26    9.9   
Exemptions from Section 16(b) Liability      26    9.10    Repricing      26   
9.11    Excess Shares      27    9.12    Section 409A      27   

Article X WITHHOLDING FOR TAXES

     27   

Article XI MISCELLANEOUS

     27    11.1    No Rights to Awards or Uniformity Among Awards      27   
11.2    Rights as Employee, Director or Consultant      27    11.3    Governing
Law      28    11.4    Gender, Tense and Headings      28    11.5   
Severability      28    11.6    Other Laws      28    11.7    Unfunded
Obligations and Use of Proceeds      28    11.8    No Guarantee of Tax
Consequences      28   

[End of Table of Contents]

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MAVENIR SYSTEMS, INC.

AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

ARTICLE I

INTRODUCTION

1.1 Purpose.    The Mavenir Systems, Inc. Amended and Restated 2013 Equity
Incentive Plan (the “Plan”) is intended to promote the interests of Mavenir
Systems, Inc., a Delaware corporation (the “Company”), and its stockholders by
encouraging Employees, Directors and Consultants of the Company or its
Affiliates (as defined below) to acquire or increase their equity interests in
the Company, thereby giving them an added incentive to work toward the continued
growth and success of the Company. The Board of Directors of the Company (the
“Board”) also contemplates that through the Plan, the Company and its Affiliates
will be better able to compete for the services of the individuals needed for
the continued growth and success of the Company. The Plan provides for payment
of various forms of incentive compensation, and accordingly, is not intended to
be a plan that is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and shall be administered accordingly.

The Plan shall serve as the successor to the Company’s 2005 Amended and Restated
Stock Plan (the “Existing Plan”), and no further awards shall be granted under
the Existing Plan after the Effective Date. All awards outstanding under the
Existing Plan on the Effective Date shall continue to be governed solely by the
terms of the documents evidencing such awards, and no provision of the Plan
shall be deemed to affect or otherwise modify the rights or obligations of the
holders of such awards with respect to their acquisition of shares of Common
Stock thereunder.

1.2 Definitions.    As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” means any “parent corporation” (as defined in Section 424(e) of the
Code) of the Company or any “subsidiary corporation” (as defined in
Section 424(f) of the Code) of the Company.

“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

“Award” means any of the following awards authorized under the Plan: Options,
Stock Appreciation Rights, Stock Awards, Restricted Stock Units, Performance
Units and Dividend Equivalent Rights.

“Award Agreement” means any agreement between the Company and the Participant
evidencing a particular Award made to that individual under the Plan, as such
agreement may be in effect from time to time.

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Cause” shall, with respect to each Award made under the Plan, be defined in
accordance with the following:

(a) Cause shall have the meaning assigned to such term in the Award Agreement
for the particular Award or in any other agreement incorporated by reference
into the Award Agreement for purposes of defining such term.

(b) In the absence of any other Cause definition in the Award Agreement for a
particular Award (or in any other agreement incorporated by reference into the
Award Agreement), an individual’s termination of Service shall be deemed to be
for Cause if such termination occurs by reason his or her commission of any act
of fraud, embezzlement or dishonesty, any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Company (or any
Affiliate of the Company), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Company (or any Affiliate of
the Company) in a material manner.

“Change of Control” shall, with respect to each Award made under the Plan, be
defined in accordance with the following provisions:

(a) Change of Control shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.

(b) In the absence of any other Change of Control definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Change of Control shall mean a change in ownership or control of the
Company effected through any of the following transactions:

(i) the closing of a merger, consolidation or other reorganization approved by
the Company’s stockholders in which a change in ownership or control of the
Company is effected through the acquisition by any person or group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) of the Exchange Act
(other than the Company or a person that, prior to such transaction, directly or
indirectly controls, is controlled by or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities (as measured
in terms of the power to vote with respect to the election of Board members);

(ii) the closing of a sale, transfer or other disposition of all or
substantially all of the Company’s assets;

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the Exchange Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s securities (as measured in
terms of the power to vote with respect to the election of Board members)
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Company or the acquisition of outstanding securities held by one or more of
the Company’s existing stockholders; or

(iv) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

Notwithstanding the foregoing, in no event will the issuance of shares in
connection with an IPO be deemed to be a Change of Control.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder.

“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 1.4 hereof.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means the corporation described in Section 1.1 or any successor
thereto which assumes and continues the Plan.

“Consultant” means any consultant or other independent advisor, who renders
services to the Company or an Affiliate of the Company.

“Director” means a member of the Board or the board of directors of an Affiliate
of the Company.

“Effective Date” means, with respect to the Plan, the date that the Plan is
adopted by the Board subject to approval by the stockholders of the Company
prior to the Underwriting Date.

“Employee” means any employee of the Company or an Affiliate of the Company,
including any such employee who is an officer or director of the Company or an
Affiliate of the Company.

“Employment” includes any period in which a Participant is an Employee of the
Company or an Affiliate of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fair Market Value” or “FMV Per Share” on any relevant date shall be determined
in accordance with the following provisions:

(i) If the Common Stock is at the time listed on any Stock Exchange or a
national market system, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question, as such price is quoted
on such exchange or system on the day of determination, as reported in The Wall
Street Journal (or other reporting service approved by the Plan Administrator).
If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal (or other reporting service approved by the
Plan Administrator). If there is no closing selling price for the Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

(iii) With respect to any Awards granted on or as of or priced on or as of the
Underwriting Date (including, but not limited to, the IPO Awards (as defined in
Section 8.2(a) below)), the Fair Market Value will be deemed to be equal to the
established IPO price per share.

(iv) If there is no established market for the Common Stock, then the Fair
Market Value shall be determined in good faith by the Plan Administrator.

“Family Member” means, with respect to a particular Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

“Good Reason” shall, with respect to each Award made under the Plan, be defined
in accordance with the following provisions:

(a) Good Reason shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.

(b) In the absence of any other Good Reason definition in the Award Agreement
(or in any other agreement incorporated by reference into the Award Agreement),
Good Reason shall mean an individual’s voluntary resignation following

(i) a material reduction in the scope of the duties, responsibilities and
authority of his or her position with the Company (or any Affiliate of the
Company), it being understood that a change in such individual’s title shall
not, in and of itself, be deemed a material reduction;

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) a materially adverse change in his or her reporting requirements so that
such individual is required to report to a person whose duties, responsibilities
and authority are materially less than the person to whom he or she previously
reported;

(iii) a material reduction in such individual’s base salary or the aggregate of
his or her base salary and target bonus under any corporate-performance based
bonus or incentive programs, with a reduction of fifteen percent (15%) or more
to his or her base salary or aggregate base salary and target bonus to be deemed
a material reduction; or

(iv) a relocation of such individual’s place of employment by more than
fifty (50) miles;

provided and only if such change, reduction or relocation is effected by the
Company (or any Affiliate of the Company) without the individual’s consent.

“Incentive Stock Option” means any Option that satisfies the requirements of
Code Section 422.

“Involuntary Termination” means the termination of the Service of any individual
which occurs by reason of:

(a) such individual’s involuntary dismissal or discharge by the Company (or any
Affiliate of the Company) for reasons other than for Cause; or

(b) such individual’s voluntary resignation for Good Reason.

“IPO” means a bona fide initial public offering of the Company’s Common Stock
registered under the Securities Act of 1933, as amended.

“Non-Employee Director” means a person who is a non-employee member of the
Board.

“Non-Qualified Option” means an Option not intended to satisfy the requirements
of Code Section 422.

“Option” means an option to acquire Common Stock granted pursuant to Article II
of the Plan, and refers to either an Incentive Stock Option or a Non-Qualified
Option, or both, as applicable.

“Participant” means any Employee, Director or Consultant granted an Award under
the Plan.

“Permanent Disability” means the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.

“Plan Administrator” means the particular entity, whether one or more Committees
or the Board, which is authorized to administer the Plan with respect to one or
more classes of eligible persons, to the extent such entity is carrying out its
administrative functions under the Plan with respect to the persons under its
jurisdiction.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Restricted Stock Unit” means the right to receive a share of Common Stock or
cash granted pursuant to Article V of the Plan.

“Section 16 Insider” means an officer or director of the Company subject to the
short-swing profit liabilities of Section 16 of the Exchange Act.

“Service” means the performance of services for the Company or an Affiliate of
the Company by a person in the capacity of an Employee, a Director or a
Consultant, except to the extent otherwise specifically provided in the Award
Agreement. For purposes of the Plan, a Participant shall be deemed to cease
Service immediately upon the occurrence of either of the following events:
(i) the Participant no longer performs services in any of the foregoing
capacities for the Company or any Affiliate of the Company or (ii) the entity
for which the Participant is performing such services ceases to remain an
Affiliate of the Company, even though the Participant may subsequently continue
to perform services for that entity. Service shall not be deemed to cease during
a period of military leave, sick leave or other personal leave approved by the
Company; provided, however, that should such leave of absence exceed three
(3) months, then for purposes of determining the period within which an
Incentive Stock Option may be exercised as such under the federal tax laws, the
Participant’s Service shall be deemed to cease on the first day immediately
following the expiration of such three (3)-month period, unless the Participant
is provided with the right to return to Service following such leave either by
statute or by written contract. Except to the extent otherwise required by law
or expressly authorized by the Plan Administrator or by the Company’s written
policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period the Participant is on a leave of absence.

“Stock Exchange” means the Nasdaq Global Market, the Nasdaq Global Select
Market, the Nasdaq Capital Market, the New York Stock Exchange or the NYSE MKT.

“Underwriting Agreement” means the agreement between the Company and the
underwriter or underwriters managing the IPO.

“Underwriting Date” means the date on which the Underwriting Agreement is
executed and priced in connection with IPO.

“Withholding Taxes” means the applicable federal, state and foreign income and
employment withholding taxes and other payments to which the holder of an Award
under the Plan may become subject in connection with the issuance, exercise,
vesting or settlement of that Award.

1.3 Shares Subject to the Plan.

(a) Authorized Shares.    The stock issuable under the Plan shall be shares of
authorized, but unissued, or reacquired Common Stock, including shares
repurchased by the Company on the open market. The maximum number of shares of
Common Stock that may initially be issued under the Plan shall be 1,885,715
shares, subject to adjustment under Section 1.3(f) below. Such share reserve
consists of (1) any shares of Common Stock that, as of the Effective Date, have
been reserved but not issued pursuant to any awards granted under the Existing
Plan and are not subject to any awards granted thereunder, plus (ii) an
additional

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

increase of 1,639,741 shares. To the extent that any stock options outstanding
under the Existing Plan on the Effective Date expire or otherwise terminate
without having been exercised in full or should shares of Common Stock pursuant
to awards granted under the Existing Plan be forfeited to or repurchased by the
Company, the number of shares of Common Stock subject to those expired or
terminated options at the time of expiration or termination and the number of
shares of Common Stock forfeited or repurchased shall be added to the share
reserve under this Plan and shall accordingly be available for issuance
hereunder, up to a maximum of an additional 2,701,776 shares.

(b) Annual Increase.    The number of shares available for issuance under the
Plan shall automatically increase on January 1st of each calendar year during
the term of the Plan, commencing on January 1, 2014, by (i) an amount (the
“Annual Increase Amount”) equal to the lesser of (A) four and one-half percent
(4.5%) of the total number of shares of Common Stock outstanding on the last
trading day in December of the immediately preceding calendar year and
(B) 2,857,776 shares (subject to adjustment under Section 1.3(f) below); or
(ii) such other amount that is lower than the lesser of the amount determined by
the preceding clauses (A)(i) and (ii) that the Board, in its sole discretion
(but without any obligation), may determine shall be the Annual Increase Amount
with respect to any applicable annual period.

(c) Limitation on Incentive Stock Options.    Notwithstanding any provision of
the Plan to the contrary, and subject to Section 1.3(f) below, the maximum
number of shares of Common Stock that may be issued under the Plan pursuant to
the exercise of Incentive Stock Options is 4,587,491. Such share limitation
shall automatically be increased on January 1st of each calendar year, beginning
on January 1, 2014, by the number of shares of Common Stock added to the share
reserve on that day pursuant to the provisions of Section 1.3(b).

(d) Limitation on Number of Shares Subject to Awards.    The maximum aggregate
number of shares of Common Stock with respect to one or more Options and Stock
Appreciation Rights that may be granted to any one Participant during any
calendar year shall be 1,142,858 shares. The maximum aggregate number of shares
of Common Stock with respect to which one or more other Awards that may be
granted to any one Participant during any calendar year shall be 1,142,858
shares.

(e) Shares Returned.    Shares of Common Stock subject to outstanding Awards
under the Plan shall be available for subsequent award and issuance under the
Plan to the extent those Awards expire, are forfeited or cancelled or terminate
for any reason prior to the issuance of the shares of Common Stock subject to
those Awards. Unvested shares issued under the Plan and subsequently forfeited
or repurchased by the Company, at a price per share not greater than the
original issue price paid per share, pursuant to the Company’s repurchase rights
under the Plan shall be added back to the number of shares of Common Stock
reserved for issuance under the Plan and shall accordingly be available for
subsequent reissuance. Should the exercise price of an Option under the Plan be
paid with shares of Common Stock (whether through the withholding of a portion
of the otherwise issuable shares or through the tender of actual outstanding
shares), then the authorized reserve of Common Stock under the Plan shall be
reduced by the net number of shares issued under the exercised Option and not
the gross number of shares for which that Option is exercised. Upon the exercise
of any Stock Appreciation Right under the Plan, the share reserve shall be
reduced by net number of shares actually issued by the Company upon such
exercise and not the gross number of shares as to which such right is

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

exercised. If shares of Common Stock otherwise issuable under the Plan are
withheld by the Company in satisfaction of the Withholding Taxes incurred in
connection with the issuance, vesting or settlement of an Award, then the number
of shares of Common Stock available for issuance under the Plan shall be reduced
on the basis of the net number of shares issued, vested or settled under the
Award, calculated in each instance after any such share withholding.

(f) Share Adjustments.    Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization (including, without limitation, a Change of Control
transaction), then equitable adjustments shall be made by the Plan Administrator
to (i) the maximum number and/or class of securities issuable under the Plan;
(ii) the maximum number and class of securities by which the share reserve is to
increase automatically each calendar year pursuant to the provisions of
Section 1.3(b); (iii) the maximum number and/or class of securities that may be
issued under the Plan pursuant to Incentive Stock Options and the maximum number
and/or class of securities by which that limitation will automatically increase
each calendar year; (iv) the maximum number and/or class of securities for which
any one person may be granted Options and Stock Appreciation Rights or other
Awards denominated in shares of Common Stock per calendar year; (v) the number
and/or class of securities and the base price or purchase price per share (if
any) in effect under each outstanding Award; and (vi) the number and/or class of
securities subject to the Company’s outstanding repurchase rights under the Plan
and the repurchase price payable per share. The adjustments shall be made in
such manner as the Plan Administrator deems appropriate and such adjustments
shall be final, binding and conclusive.

1.4 Administration of the Plan.    To the extent that the Plan Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two (2) or more “outside
directors” within the meaning of Code Section 162(m). To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3 under the Exchange
Act, the transactions contemplated hereunder will be structured to satisfy the
requirements for exemption under Rule 16b-3. Different Committees may administer
the Plan with respect to different groups of Participants. Other than as
provided above, administration of the Plan may, at the Board’s discretion, be
vested in one or more Committees or the Board may retain the power to administer
the Plan. In addition to any other powers set forth in the Plan and subject to
the provisions of the Plan and the authorities delegated by the Board, the Plan
Administrator shall have the full and final power and authority within the scope
of its administrative functions under the Plan, in its discretion:

(a) to interpret the Plan and all Awards under the Plan;

(b) to make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan;

(c) to make all other determinations necessary or advisable for the
administration of the Plan;

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any Award under the Plan in the manner and to the extent that
the Plan Administrator deems desirable to effectuate the Plan;

(e) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Common Stock to be subject to each
Award;

(f) to determine the type of Award granted and to designate Options as Incentive
Stock Options or Non-Qualified Options;

(g) to determine the Fair Market Value of shares of Common Stock or other
property;

(h) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award; (ii) the method of payment for shares purchased
pursuant to any Award; (iii) the method for satisfaction of any Withholding Tax
obligation arising in connection with Award, including by the withholding or
delivery of shares of Common Stock; (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto;
(v) the time of the expiration of any Award; (vi) the effect of the
Participant’s termination of Service on any of the foregoing; and (vii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;

(i) to determine whether an Award will be settled in shares of stock, cash, or
in any combination thereof;

(j) to approve one or more forms of Award Agreements;

(k) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(l) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service; and

(m) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans, addenda or supplements to the Plan, as the Plan
Administrator deems necessary or desirable to comply with the laws and
regulations of or to accommodate the laws, regulations, tax or accounting
effectiveness, accounting principles or custom of, or to obtain favorable tax
treatment in foreign jurisdictions whose residents may be granted Awards.

The Board may also at any time terminate the functions of any Committee with
respect to the Plan and reassume all powers and authority with respect to the
Plan previously delegated to such Committee. Any action taken or determination
made by the Plan Administrator pursuant to this and the other sections of the
Plan shall be final, binding and conclusive on all affected persons, including,
without limitation, the Company, any of its Affiliates, any grantee, holder or
beneficiary of an Award, any stockholder and any Employee, Director or
Consultant.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.5 Granting of Awards to Participants.    The Plan Administrator shall have the
authority to grant, prior to the expiration date of the Plan, Awards to such
Employees, Directors and Consultants as may be selected by it, subject to the
terms and conditions set forth in the Plan. In selecting the persons to receive
Awards, including the type and size of the Award, the Plan Administrator may
consider the contribution the recipient has made and/or may make to the growth
of the Company or its Affiliates and any other factors that it may deem
relevant. In no event shall any Employee, Director or Consultant, nor his, her
or its legal representatives, heirs, legatees, distributees or successors have
any right to participate in the Plan, except to such extent, if any, as
permitted under the Plan and as the Plan Administrator may determine.

1.6 Term of Plan.    If not sooner terminated under the provisions of
Section 1.7, the Plan shall terminate upon, and no further Awards shall be made,
after ten (10) years following the Effective Date.

1.7 Amendment and Discontinuance of the Plan.    The Board may amend, suspend or
terminate the Plan at any time without prior notice to or consent of any person;
provided, however, that subject to Article IX, no amendment, suspension or
termination of the Plan may without the consent of the holder of an Award,
terminate such Award or adversely affect such person’s rights with respect to
such Award in any material respect unless or to the extent specified in the
Award itself; and provided further that, no amendment shall be effective prior
to its approval by the stockholders of the Company, to the extent such approval
is required by Applicable Laws. Notwithstanding the foregoing, the Board may
amend the Plan or any Award in such manner as it deems necessary in order to
permit Awards to meet the requirements of Applicable Laws, or to prevent adverse
tax consequences to the Participants.

ARTICLE II

OPTIONS

2.1 Authority.    The Plan Administrator may grant Options to purchase shares of
Common Stock to any Employee, Director and Consultant according to the terms set
forth below. Options shall be in such form as the Plan Administrator may from
time to time approve, shall be subject to the following terms and conditions and
may contain such additional terms and conditions, not inconsistent with this
Article II, as the Plan Administrator shall deem desirable. Each Option granted
under the Plan shall be evidenced by a written agreement between the Company and
the individual to whom such Option was granted in such form as the Plan
Administrator shall provide.

2.2 Exercise Price.    The exercise price to be paid for each share of Common
Stock deliverable upon exercise of each Option granted under this Article II
shall not be less than one hundred percent (100%) of the FMV Per Share on the
date of grant of such Option.

2.3 Option Term and Conditions and Limitations on Exercise.    Each Option shall
be exercisable at such time or times, during such period and for such number of
shares as shall be determined by the Plan Administrator and set forth in the
documents evidencing the Option. However, no Option shall have a term in excess
of ten (10) years measured from the Option grant date. The Plan Administrator
shall also have the discretionary authority to structure one or more Options so
that those Options shall vest and become exercisable only after the achievement
of pre-established corporate performance objectives based on one or more
performance goals and measured over the performance period specified by the Plan
Administrator at the time of grant of the Option.

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.4 Manner of Exercise.    In order to exercise an Option, the person or persons
entitled to exercise such Option shall deliver to the Company payment in full
for (i) the shares being purchased; and (ii) unless other arrangements have been
made with the Plan Administrator, any required Withholding Taxes. The payment of
the exercise price for each Option shall, subject to the terms of the Award
Agreement, be made in one or more of the forms specified below:

(a) in cash or by certified check payable and acceptable to the Company;

(b) with a promissory note, to the extent permitted by Applicable Laws;

(c) in shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership) held for the requisite period
(if any) necessary to avoid any resulting charge to the Company’s earnings for
financial reporting purposes and valued at Fair Market Value on the date of
exercise;

(d) to the extent the option is exercised for vested shares following the IPO,
through a special sale and remittance procedure pursuant to which the Optionee
shall concurrently provide instructions to (i) a brokerage firm (reasonably
satisfactory to the Company for purposes of administering such procedure in
compliance with the Company’s pre-clearance/pre-notification policies) to effect
the immediate sale of the purchased shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
Withholding Taxes; and (ii) the Company to deliver the certificates for the
purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale;

(e) subject to such conditions and requirements as the Plan Administrator may
specify, by the Company’s withholding from shares otherwise deliverable pursuant
to the exercise of the Option shares of Common Stock with such withheld shares
valued at Fair Market Value as of the date of exercise; or

(f) with such other consideration and method of payment for the issuance of
Common Stock to the extent permitted by Applicable Laws.

2.5 Effect of Termination Service

(a) The following provisions shall govern the exercise of any Options that are
outstanding at the time of the Participant’s cessation of Service or death:

(i) Any Option outstanding at the time of the Participant’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the Award
Agreement, but no such Option shall be exercisable after the expiration of the
option term.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Any Option held by the Participant at the time of the Participant’s death
and exercisable in whole or in part at that time may be subsequently exercised
by the personal representative of the Participant’s estate or by the person or
persons to whom the Option is transferred pursuant to the Participant’s will or
the laws of inheritance or by the Participant’s designated beneficiary or
beneficiaries of that Option.

(iii) Should the Participant’s Service be terminated for Cause or should the
Participant otherwise engage in conduct constituting grounds for a termination
for Cause while holding one or more outstanding Options, then all of those
Options shall terminate immediately and cease to be outstanding.

(iv) During the applicable post-Service exercise period, the Option may not be
exercised in the aggregate for more than the number of vested shares for which
the Option is at the time exercisable; provided, however, that one or more
Options may be structured so that those Options will continue to vest in whole
or part during the applicable post-Service exercise period. Upon the expiration
of the applicable exercise period or (if earlier) upon the expiration of the
Option term, the Option shall terminate and cease to be outstanding for any
shares for which the Option has not been exercised.

(b) Nothwithstanding the foregoing, the Plan Administrator shall have complete
discretion, exercisable either at the time an Option is granted or at any time
while the Option remains outstanding, to:

(i) extend the period of time for which the Option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that Option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the Option term,

(ii) include an automatic extension provision whereby the specified post-Service
exercise period in effect for any Option granted shall automatically be extended
by an additional period of time equal in duration to any interval within the
specified post-Service exercise period during which the exercise of that Option
or the immediate sale of the shares acquired under such option could not be
effected in compliance with the applicable registration requirements of federal
and state securities laws, but in no event shall such an extension result in the
continuation of such Option beyond the expiration date of the term of that
option, and/or

(iii) permit the Option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such Option is exercisable at the time of the Participant’s
cessation of Service but also with respect to one or more additional
installments in which the Participant would have vested had the Participant
continued in Service.

2.6 Repurchase Rights.    The Plan Administrator shall have the discretion to
grant Options which are exercisable for unvested shares of Common Stock. Should
the Participant cease Service while such shares are unvested, the Company shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share; or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.7 Incentive Stock Options.    The terms specified in this Section 2.7 shall be
applicable to all Incentive Stock Options. Except as modified by the provisions
of this Section 2.7, all the provisions of Article II shall be applicable to
Incentive Stock Options. Options which are specifically designated as
Non-Qualified Options shall not be subject to the terms of this Section 2.7.

(a) Incentive Stock Options may only be granted to Employees of the Company or
its Affiliates.

(b) The aggregate Fair Market Value (determined as of the respective date or
dates of grant) of shares of Common Stock for which one or more Options granted
to any Employee under the Plan (or any other option plan of the Company or any
Affiliate of the Company) may for the first time become exercisable as Incentive
Stock Options during any one (1) calendar year shall not exceed the sum of
$100,000. To the extent the Employee holds two (2) or more such Options which
become exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such Options as Incentive Stock Options
shall be applied on the basis of the order in which such Options are granted.

(c) If any Employee to whom an Incentive Stock Option is granted owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Affiliate of the Company, then the
exercise price per share under such Incentive Stock Option shall not be less
than one hundred ten percent (110%) of the FMV Per Share on the date of grant,
and the Option term shall not exceed five (5) years measured from the date of
grant. For purposes of the immediately preceding sentence, the attribution rules
under Section  424(d) of the Code shall apply for purposes of determining an
Employee’s ownership.

ARTICLE III

STOCK APPRECIATION RIGHTS

3.1 Authority.    The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant Stock Appreciation Rights evidenced
by one or more Award Agreements in the form approved by the Plan Administrator;
provided, however, that each such agreement shall comply with the terms
specified below.

3.2 Types.    Two types of Stock Appreciation Rights shall be authorized for
issuance under this Article III: (i) tandem stock appreciation rights (“Tandem
Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).

3.3 Tandem Rights.    The following terms and conditions shall govern the grant
and exercise of Tandem Rights.

(a) One or more individuals may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying Option for shares of Common Stock or the
surrender of that Option in exchange for a distribution from the Company in an
amount equal to the excess of (i) the Fair

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Market Value (on the Option surrender date) of the number of shares in which the
Participant is at the time vested under the surrendered option (or surrendered
portion thereof) over (ii) the aggregate exercise price payable for such vested
shares.

(b) Any distribution to which the Participant becomes entitled upon the exercise
of a Tandem Right may be made in (i) shares of Common Stock valued at Fair
Market Value on the Option surrender date; (ii) cash; or (iii) a combination of
cash and shares of Common Stock, as specified in the applicable Award Agreement.

3.4 Stand-Alone Rights.    The following terms and conditions shall govern the
grant and exercise of Stand-alone Rights:

(a) One or more individuals may be granted a Stand-alone Right not tied to any
underlying Option. The Stand-alone Right shall relate to a specified number of
shares of Common Stock and shall be exercisable upon such terms and conditions
as the Plan Administrator may establish. In no event, however, may the
Stand-alone Right have a maximum term in excess of ten (10) years measured from
the grant date.

(b) Upon exercise of the Stand-alone Right, the holder shall be entitled to
receive a distribution from the Company in an amount equal to the excess of
(i) the aggregate Fair Market Value (on the exercise date) of the shares of
Common Stock underlying the exercised right over (ii) the aggregate base price
in effect for those shares.

(c) The number of shares of Common Stock underlying each Stand-alone Right and
the base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date.

(d) Stand-alone Rights shall be subject to the same transferability restrictions
applicable to Non-Qualified Options and may not be transferred during the
holder’s lifetime, except for a gratuitous transfer to one or more Family
Members of the holder or to a trust established for the holder and/or one or
more such Family Members or a transfer to one or more such Family Members
pursuant to a domestic relations order covering the Stand-alone Right as marital
property. In addition, one or more beneficiaries may be designated for an
outstanding Stand-alone Right in accordance with substantially the same terms
and provisions as set forth in Section 9.3(c).

(e) The distribution with respect to an exercised Stand-alone Right may be made
in (i) shares of Common Stock valued at Fair Market Value on the exercise date;
(ii) cash; or (iii) a combination of cash and shares of Common Stock, as
specified in the applicable Award Agreement.

(f) The holder of a Stand-alone Right shall have no stockholder rights with
respect to the shares subject to the Stand-alone Right unless and until such
person shall have exercised the Stand-alone Right and become a holder of record
of the shares of Common Stock issued upon the exercise of such Stand-alone
Right.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.5 Post-Service Exercise.    The provisions governing the exercise of Tandem
and Stand-alone Rights following the cessation of the Participant’s Service
shall be substantially the same as those set forth in Section 2.5 for the
Options granted under the Plan, and the Plan Administrator’s discretionary
authority under Section 2.5 shall also extend to any outstanding Tandem or
Stand-alone Appreciation Rights.

ARTICLE IV

STOCK AWARDS

4.1 Authority.    The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant Stock Awards either as vested or
unvested shares of Common Stock, through direct and immediate issuances. Each
Stock Award shall be evidenced by one or more Award Agreements in the form
approved by the Plan Administrator; provided, however, that each such agreement
shall comply with the terms specified below.

4.2 Issue Price/Consideration.

(a) Shares of Common Stock may be issued under a Stock Award for a price per
share fixed by the Plan Administrator at the time of the Award, but in no event
shall such issue price be less than one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the Award date.

(b) Shares of Common Stock may be issued under a Stock Award for any of the
following items of consideration which the Plan Administrator may deem
appropriate in each individual instance:

(i) cash or check made payable to the Company;

(ii) past services rendered or to be rendered the Company (or any Affiliate of
the Company); or

(iii) any other valid consideration under the State in which the Company is at
the time incorporated.

4.3 Vesting Provisions.

(a) Stock Awards may, in the discretion of the Plan Administrator, be fully and
immediately vested upon issuance as a bonus for Service rendered or may vest in
one or more installments over the Participant’s period of Service and/or upon
the attainment of specified performance objectives. The elements of the vesting
schedule applicable to any stock award shall be determined by the Plan
Administrator and incorporated into the Award Agreement.

(b) Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under a Stock Award or should the
performance objectives not be attained with respect to one or more such unvested
shares of Common Stock, then those shares shall be immediately surrendered to
the Company for cancellation, and the Participant shall have no further
stockholder rights with respect to those shares. To the extent the surrendered
shares were previously issued to the Participant for consideration paid in cash
or

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

cash equivalent, the Company shall repay to the Participant the lower of (i) the
cash consideration paid for the surrendered shares; or (ii) the Fair Market
Value of those shares at the time of cancellation.

(c) The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.

(d) Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Company’s receipt of consideration shall be issued
subject to (i) the same vesting requirements applicable to the Participant’s
unvested shares of Common Stock; and (ii) such escrow arrangements as the Plan
Administrator shall deem appropriate, unless and to the extent the Plan
Administrator determines at the time to vest and distribute such securities or
other property. Equitable adjustments to reflect each such transaction shall
also be made by the Plan Administrator to the repurchase price payable per share
by the Company for any unvested securities subject to its existing repurchase
rights under the Plan; provided the aggregate repurchase price shall in each
instance remain the same.

4.4 Stockholder Rights.    The Participant shall have full stockholder rights
with respect to any shares of Common Stock issued to the Participant under a
Stock Award, whether or not the Participant’s interest in those shares is
vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any dividends paid on such shares, subject to any applicable
vesting requirements.

ARTICLE V

RESTRICTED STOCK UNITS

5.1 Authority.    The Plan Administrator shall have the full power and
authority, exercisable in its sole discretion, to grant Restricted Stock Units
evidenced by one or more Award Agreements in the form approved by the Plan
Administrator; provided, however, that each such agreement shall comply with the
terms specified below.

5.2 Terms.    Each Restricted Stock Unit award shall entitle the Participant to
receive the shares underlying that Award (or an amount based on the value of the
shares) upon vesting or upon the expiration of a designated time period
following the vesting of those Awards. Restricted Stock Units subject to
performance vesting may also be structured so that the underlying shares are
convertible into shares of Common Stock (or a payment based on the value of the
shares), but the rate at which each share is to so convert shall be based on the
attained level of performance for each applicable performance objective.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.3 Vesting Provisions.    Restricted Stock Units may, in the discretion of the
Plan Administrator, vest in one or more installments over the Participant’s
period of Service or upon the attainment of specified performance objectives.
Outstanding Restricted Stock Units shall automatically terminate without any
payment if the performance goals or Service requirements established for those
Awards are not attained or satisfied. The Plan Administrator, however, shall
have the discretionary authority to make a payment under one or more outstanding
Awards of Restricted Stock Units as to which the designated performance goals or
Service requirements have not been attained or satisfied.

5.4 Payment.    Restricted Stock Units that vest may be settled in (i) cash;
(ii) shares of Common stock valued at Fair Market Value on the payment date; or
(iii) a combination of cash and shares of Common Stock, as determined by the
Plan Administrator in its sole discretion.

5.5 Dividend Rights.    The Participant shall not have any stockholder rights
with respect to the shares of Common Stock subject to a Restricted Stock Unit
award until that award vests and the shares of Common Stock are actually issued
thereunder. However, dividend-equivalent units may be paid or credited, either
in cash or in actual or phantom shares of Common Stock, on outstanding
Restricted Stock Unit awards, subject to such terms and conditions as the Plan
Administrator may deem appropriate.

ARTICLE VI

PERFORMANCE UNITS

6.1 Authority.    The Plan Administrator shall have the full power and
authority, exercisable in its sole discretion, to grant Performance Units
evidenced by one or more Award Agreements in the form approved by the Plan
Administrator; provided, however, that each such agreement shall comply with the
terms specified below.

6.2 Terms.

(a) A performance unit shall represent either (i) a unit with a dollar value
tied to the level at which pre-established corporate performance objectives
based on one or more performance goals are attained; or (ii) a participating
interest in a special bonus pool tied to the attainment of pre-established
corporate performance objectives based on one or more performance goals. The
amount of the bonus pool may vary with the level at which the applicable
performance objectives are attained, and the value of each performance unit
which becomes due and payable upon the attained level of performance shall be
determined by dividing the amount of the resulting bonus pool (if any) by the
total number of performance units issued and outstanding at the completion of
the applicable performance period.

(b) Performance Units may also be structured to include a Service requirement
which the Participant must satisfy following the completion of the performance
period in order to vest in the Performance Units awarded with respect to that
performance period.

(c) Outstanding Performance Units shall automatically terminate, and no payment
shall actually be made in satisfaction of those Awards, if the performance goals
or Service requirements established for those Awards are not attained or
satisfied. The Plan Administrator, however, shall have the discretionary
authority to make a payment under one or more outstanding Awards of performance
units as to which the designated performance goals or any applicable Service
requirements have not been attained or satisfied.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.3 Payment.    Performance Units which become due and payable following the
attainment of the applicable performance objectives and the satisfaction of any
applicable Service requirement may be paid in (i) cash; (ii) shares of Common
Stock valued at Fair Market Value on the payment date; or (iii)  a combination
of cash and shares of Common Stock, as determined by the Plan Administrator.

ARTICLE VII

DIVIDEND EQUIVALENT RIGHTS

7.1 Authority.    The Plan Administrator shall have full power and authority to
grant Dividend Equivalent Rights evidenced by one or more Award Agreements in
the form approved by the Plan Administrator; provided however, that each such
agreement shall comply with the terms specified below.

7.2 Terms.    The Dividend Equivalent Rights may be granted as stand-alone
awards or in tandem with other Awards made under the Plan. The term of each
Dividend Equivalent Right award shall be established by the Plan Administrator
at the time of grant, but no such Award shall have a term in excess of ten
(10) years.

7.3 Entitlement.    Each Dividend Equivalent Right shall represent the right to
receive the economic equivalent of each dividend or distribution, whether in
cash, securities or other property (other than shares of Common Stock), which is
made per issued and outstanding share of Common Stock during the term the
Dividend Equivalent Right remains outstanding. A special account on the books of
the Company shall be maintained for each Participant to whom a Dividend
Equivalent Right is granted, and that account shall be credited per Dividend
Equivalent right with each such dividend or distribution made per issued and
outstanding share of Common Stock during the term of that Dividend Equivalent
Right remains outstanding.

7.4 Timing of Payment.    Payment of the amounts credited to such book account
may be made to the Participant either concurrently with the actual dividend or
distribution made per issued and outstanding share of Common Stock or may be
deferred for a period specified by the Plan Administrator at the time the
Dividend Equivalent right is initially granted or (to the extent permitted by
the Plan Administrator) designated by the Participant pursuant to a timely
deferral election made in accordance with the requirements of Code Section 409A.

7.5 Form of Payment.    Payment of the amounts due with respect to Dividend
Equivalent Rights may be made in (i) cash; (ii) shares of Common Stock; or
(iii) a combination of cash and shares of Common Stock, as determined by the
Plan Administrator in its sole discretion and set forth in the Award Agreement.
If payment is to be made in the form of Common Stock, the number of shares of
Common Stock into which the cash dividend or distribution amounts are to be
converted for purposes of the Participant’s book account may be based on the
Fair Market Value per share of Common Stock on the date of conversion, a prior
date or an average of the Fair Market Value per share of Common Stock over a
designated period, as determined by the Plan Administrator in its sole
discretion.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VIII

AUTOMATIC DIRECTOR AWARD PROGRAM

8.1 Terms and Conditions of Non-Employee Director Awards.    Non-Employee
Directors shall receive automatic grants under the terms set forth below. In
addition, Non-Employee Directors shall be eligible to receive additional
discretionary Awards under the Plan.

8.2 Grant of Awards.    Awards shall be granted automatically and without
further action of the Plan Administrator, as follows:

(a) Initial Grants.

(i) Each Non-Employee Director who is a member of the Board on the Underwriting
Date shall be granted on that date an Award (an “IPO Award”) in the form of an
Option and/or Restricted Stock Units with respect to a number of shares of
Common Stock equal to the Initial Option Equivalent Amount; provided, however,
that a Non-Employee Director granted an Award within a period of eighteen months
(18) months prior to the Underwriting Date shall not be granted an IPO Award.

(ii) Each individual who is first elected or appointed a Non-Employee Director
other than at a regular annual stockholders meeting at any time after the
Underwriting Date, shall automatically be granted, on the date of such initial
election or appointment, as applicable (the “Initial Grant Date”), an Award in
the form of an Option and/or Restricted Stock Units with respect to a number of
shares equal to the Initial Option Equivalent Amount (the “Initial Grant”).

(b) Annual Award.    On the date of each annual meeting of the stockholders of
the Company which occurs on or after the Effective Date, each Non-Employee
Director that continues to serve on the Board following such meeting shall be
granted an Award in the form of an Option and/or Restricted Stock Units with
respect to a number of shares of Common Stock equal to the Annual Option
Equivalent Amount for that year (the “Annual Grant”); provided, however, that a
Non-Employee Director granted an IPO Award or an Initial Grant on, or within a
period of six (6) months prior to, the date of an annual meeting shall not be
granted an Annual Award pursuant to this Section 8.2(b) with respect to the same
annual meeting.

(c) Grant Type and Amounts.    The Plan Administrator shall have the sole
discretion to determine the amount and type of Awards within the limitations set
forth in this Article VIII. The Initial Option Equivalent Amount shall be a
number of Option equivalent shares determined by the Plan Administrator prior to
the Start Date, but shall not exceed eighty-seven thousand five hundred
(87,500) Option equivalent shares. The Annual Option Equivalent Amount shall be
a number of Option equivalent shares determined by the Plan Administrator prior
to the Start Date, but shall not exceed forty-three thousand seven hundred fifty
(43,750) Option equivalent shares. Unless otherwise determined by the Plan
Administrator, in the event that the Plan Administrator proposes to grant
Restricted Stock Units under this Article VIII in lieu of all or part of an
Option, such Restricted Stock Units shall have an aggregate value equal to the
aggregate value of the Option that would otherwise be granted under this Article
VIII, determined on the following basis (i) the value of an Option share shall
be equal to the fair value of an Option share as estimated on the date of grant
under a valuation model approved by the

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Financial Accounting Standards Board (“FASB”) for purposes of the Company’s
financial statements under FAS 123R (or any successor provision); and (ii) the
value of a Restricted Stock Unit shall be equal to the Fair Market Value per
share of Common Stock.

(d) Right to Decline Non-Employee Director Award.    Notwithstanding the
foregoing, any person may elect not to receive an Non-Employee Director Award by
delivering written notice of such election to the Board no later than the day
prior to the date such Award would otherwise be granted. A person so declining
an Non-Employee Director Award shall receive no payment or other consideration
in lieu of such declined Non-Employee Director Award.

8.3 Vesting of Awards.

(a) The date a Non-Employee Director receives an IPO Award, Initial Grant or an
Annual Grant is referred to in this Plan as the “Start Date” for such Awards.

(b) The shares subject to each IPO Award and each Initial Grant shall vest so
that (i) one-third (1/3rd) of the shares of Common Stock subject to the IPO
Award or Initial Grant, as applicable, shall become vested on the first
anniversary of the Start Date and (ii) an additional one thirty-sixth
(1/36th) of the shares of Common Stock subject to the IPO Award or Initial
Grant, as applicable, shall become vested on the corresponding day of each
calendar month thereafter or, to the extent such calendar month does not have
the corresponding day, on the last day of such calendar month, until all such
shares are vested, provided that the Non-Employee Director continues to provide
Service as a Non-Employee Director on such dates; provided, however, that the
shares subject to each IPO Award shall vest in full if the Non-Employee Director
who received such IPO Award elects not to be nominated as a director at the next
regular annual meeting of the stockholders of the Company following the IPO at
which such Non-Employee Director’s term expires and such Non-Employee Director
has not resigned or been removed for Cause prior to such regular annual meeting.

(c) The shares subject to each Annual Grant shall vest so that all of the shares
of Common Stock subject to the Annual Grant shall become vested on the earlier
of: (i) the first anniversary of the Start Date or (ii) the date that is one day
prior to the date of the next regular annual meeting of the stockholders of the
Company following the Start Date, provided that the Non-Employee Director
continues to provide Service as a Non-Employee Director on such date.

8.4 Terms of Awards.

(a) Any Options granted under this Article VIII shall be subject to the
following terms and conditions:

(i) The exercise price per share shall be equal to one hundred percent (100%) of
the Fair Market Value per Common Share on the Option grant date.

(ii) The exercise price shall be payable in one or more of the alternative forms
authorized under Section 2.4.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Each such Option shall have a maximum term of ten (10) years measured from
the Option grant date, subject to earlier termination following the Non-Employee
Director’s cessation of Board service.

(iv) The Participant (or in the event of the Participant’s death while holding
the Option, the personal representative of the Participant’s estate or the
person or persons to whom the option is transferred pursuant to the
Participant’s will or the laws of inheritance or the designated beneficiary or
beneficiaries of such Option) shall have a twelve (12)-month period following
the date of cessation of Board service in which to exercise any outstanding
Option. During the twelve (12)-month exercise period, the Option may not be
exercised in the aggregate for more than the number of shares of vested Common
Stock for which the option is exercisable at the time of the Participant’s
cessation of Board service. Upon the expiration of the twelve (12)-month
exercise period or (if earlier) upon the expiration of the Option term, the
Option shall terminate and cease to be outstanding for any shares for which the
Option has not been exercised.

(b) Any Restricted Stock Units granted under this Article VIII shall be subject
to the following terms and conditions:

(i) The shares of Common Stock underlying Restricted Stock Units which vest in
accordance with the applicable vesting provisions shall be issued as they vest;
provided, however, that the Plan Administrator may structure one or more grants
so that the issuance of the shares of Common Stock which vest under those awards
is deferred, in accordance with the applicable requirements of Code Section 409A
and the regulations thereunder, beyond the vesting date to a designated date or
the occurrence of any earlier event such as cessation of Board service or a
Change of Control.

(ii) Each Restricted Stock Unit shall include a dividend equivalent right
pursuant to which a book account shall be established for the Non-Employee
Director and credited from time to time with each dividend or distribution,
whether in cash, securities or other property (other than shares of Common
Stock) which is made per issued and outstanding share of Common Stock during the
period the share of Common Stock underlying that Restricted Stock Unit remains
unissued. The amount credited to the book account with respect to such
Restricted Stock Unit shall be paid to the Non-Employee Director member
concurrently with the issuance of the share of Common Stock underlying that
unit.

8.5 Change of Control.

(a) In the event of any Change of Control, each outstanding Award granted under
this Article VIII but not otherwise vested shall, immediately prior to the
effective date of that Change of Control transaction, automatically vest in
full.

(b) Any Option so accelerated shall become exercisable for all of the option
shares as fully vested Common Stock and may be exercised for any or all of those
vested shares. Immediately following the consummation of the Change of Control,
each such Option shall terminate and cease to be outstanding, except and to the
extent assumed by the successor corporation (or parent thereof) or otherwise
continued in effect pursuant to the terms of the Change of Control transaction.

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The shares subject to any Restricted Stock Units so accelerated shall be
issued to the Participant as soon as practicable following the effective date of
the Change of Control but in no event more than fifteen (15) business days after
such effective date, except to the extent such issuance is subject to a deferred
distribution date under Code Section 409A, or shall otherwise be converted into
the right to receive the same consideration per share of Common Stock payable to
the other stockholders in the Change of Control and distributed at the same time
as such stockholder payments, subject to any applicable deferred distribution
date under Code Section 409A.

8.6 Remaining Terms.    The remaining terms of each Award granted under the
Automatic Director Award Program shall be as set forth in the Award Agreement
approved by the Plan Administrator to evidence the awards made under this
Article VIII.

ARTICLE IX

CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

9.1 Deferred Compensation.

(a) The Plan Administrator may, in its sole discretion, structure one or more
Awards (other than Options and Stock Appreciation Rights) so that the
Participants may be provided with an election to defer the compensation
associated with those Awards for federal income tax purposes. Any such deferral
opportunity shall comply with all applicable requirements of Code Section 409A.

(b) The Plan Administrator may implement a Non-Employee Director retainer fee
deferral program under the Plan so as to allow the Non-Employee Directors the
opportunity to elect, prior to the start of each calendar year, to convert the
Board and Board committee retainer fees to be earned for such year into
Restricted Stock Units under the Plan that will defer the issuance of the shares
of Common Stock that vest under those Restricted Stock Units until a permissible
date or event under Code Section 409A. If such program is implemented, the Plan
Administrator shall have the authority to establish such rules and procedures as
it deems appropriate for the filing of such deferral elections and the
designation of the permissible distribution events under Code Section 409A.

(c) To the extent the Company maintains one or more separate non-qualified
deferred compensation arrangements which allow the participants the opportunity
to make notional investments of their deferred account balances in shares of
Common Stock, the Plan Administrator may authorize the share reserve under the
Plan to serve as the source of any shares of Common Stock that become payable
under those deferred compensation arrangements. In such event, the share reserve
under the Plan shall be reduced on a one share-for-one share basis for each
share of Common Stock issued under the Plan in settlement of the deferred
compensation owed under those separate arrangements

9.2 Securities Requirements.    No shares of Common Stock will be issued or
transferred pursuant to an Award, unless and until all then-applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction and by any stock
market or exchange upon which the Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

grant, exercise, vesting or settlement of an Award, the Company may require the
grantee to take any reasonable action to meet such requirements. The Company
shall not be obligated to take any affirmative action in order to cause the
issuance or transfer of shares pursuant to an Award to comply with any law or
regulation described in the second preceding sentence.

9.3 Transferability.

(a) Non-Transferable Awards.    Except as otherwise specifically provided in the
Plan or the appropriate Award Agreement, no Award and no right under the Plan,
contingent or otherwise, will be (i) assignable, saleable or otherwise
transferable by a Participant except by will or by the laws of descent and
distribution; or (ii) subject to any encumbrance, pledge or charge of any
nature. No transfer by will or by the laws of descent and distribution shall be
effective to bind the Company unless the Board or the applicable Committee shall
have been furnished with a copy of the deceased Participant’s will or such other
evidence as the Board or the applicable Committee may deem necessary to
establish the validity of the transfer. Any attempted transfer in violation of
this Section 9.3 shall be void and ineffective for all purposes.

(b) Non-Qualified Options.    Non-Qualified Options shall be subject to the same
limitation on transfer as set forth above, except that the Plan Administrator
may structure one or more Non-Qualified Options so that the Option may be
transferred gratuitously in whole or in part during the Participant’s lifetime
to one or more Family Members of the Participant or to a trust established
exclusively for the Participant and/or such Family Members or may be transferred
to one or more Family Member pursuant to a domestic relations order. The
transferred portion may only be exercised by the person or persons who acquire a
proprietary interest in the Option pursuant to the transfer. The terms
applicable to the transferred portion shall be the same as those in effect for
the Option immediately prior to such transfer.

(c) Beneficiary Designations.    Notwithstanding the foregoing, the Participant
may designate one or more persons as the beneficiary or beneficiaries of his or
her outstanding Awards, and those Awards shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Participant’s death while holding those Award. Such beneficiary or
beneficiaries shall take the transferred Awards subject to all the terms and
conditions of the applicable agreement evidencing each such transferred Award.

(d) Ability to Exercise Rights.    Except as otherwise specifically provided
under the Plan, only the Participant, or in the event of his death, his legal
representative or beneficiary, may exercise Options and Stock Appreciation
Rights, receive cash payments and deliveries of shares or otherwise exercise
rights under the Plan.

9.4 No Rights as a Stockholder.    A Participant who has received a grant of an
Award or a transferee of such Participant shall have no rights as a stockholder
with respect to any shares of Common Stock until such person becomes the holder
of record. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued.

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.5 Listing and Registration of Shares of Common Stock.    The Company, in its
discretion, may postpone the issuance and/or delivery of shares of Common Stock
under the Plan until completion of such stock exchange listing, registration or
other qualification of such shares under any state, federal or foreign law, rule
or regulation as the Company may consider appropriate, and may require any
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of the shares
in compliance with applicable laws, rules and regulations.

9.6 Change of Control.

(a) In the event of a Change of Control transaction, each Award (other than an
Award granted under Article VIII) outstanding at that time under the Plan but
not otherwise fully vested shall automatically accelerate, immediately prior to
the effective date of that Change of Control, as to all the shares of Common
Stock at the time subject to such Award, unless (i) such Award is to be assumed
or substituted with an equivalent award by the successor corporation (or parent
thereof) or is otherwise to continue in full force and effect pursuant to the
terms of the Change of Control transaction; (ii) such Award is replaced with a
cash retention program of the successor corporation that preserves the spread
existing at the time of the Change of Control on the shares of Common Stock as
to which the Award is not otherwise at that time vested and exercisable and
provides for the subsequent vesting and payout of that spread in accordance with
the same exercise/vesting schedule applicable to those shares, but only if such
replacement cash program would not result in the treatment of the Award as an
item of deferred compensation subject to Code Section 409A; or (iii) the
acceleration of such Award is subject to other limitations imposed by the Plan
Administrator.

(b) All outstanding repurchase rights shall automatically terminate, and the
shares of Common Stock subject to those terminated rights shall vest in full,
immediately prior to the effective date of an actual Change of Control
transaction, except to the extent (i) those repurchase rights are to be assigned
to the successor corporation (or parent thereof) or are otherwise to continue in
full force and effect pursuant to the terms of the Change of Control
transaction; or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator.

(c) Immediately following the consummation of the Change of Control, all Awards,
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the terms of the Change of Control transaction.

(d) Each Award which is assumed in connection with a Change of Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change of Control, to apply to the number and class of securities into
which the shares of Common Stock subject to that Award would have been converted
in consummation of such Change of Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change of
Control shall also be made to (i) the exercise or base price or cash
consideration payable per share in effect under each outstanding Award, provided
the aggregate exercise or base price or cash consideration in effect for such
securities shall remain the same; (ii) the maximum number and/or class of
securities available for issuance over the remaining term of the Plan; (iii) the
maximum number and/or class of securities by which the shares reserve is to
increase each year; (iv) the maximum number and/or class of securities for which
Incentive Stock Options may be granted under the Plan; (v) the maximum number
and/or class of

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

securities for which any one person may be granted Options and Stock
Appreciation Rights and other Awards under the Plan per calendar year; and
(vi) the number and/or class of securities subject to the Company’s outstanding
repurchase rights under the Plan and the repurchase price payable per share. To
the extent the actual holders of the Company’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change of
Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding Awards under the Plan and subject to the Plan
Administrator’s approval, substitute, for the securities underlying those
assumed Awards, one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change of Control transaction, provided such common stock is readily traded
on an established U.S. securities exchange or market.

(e) The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Awards so that those Awards shall, immediately prior to
the effective date of a Change of Control transaction, vest as to all the shares
of Common Stock at the time subject to those Awards, whether or not those Awards
are to be assumed in the Change of Control transaction or otherwise continued in
effect. In addition, the Plan Administrator shall have the discretionary
authority to structure one or more of the Company’s repurchase rights so that
those rights shall terminate immediately prior to the effective date of a Change
of Control transaction, and the shares subject to those terminated rights shall
thereupon vest in full.

(f) The Plan Administrator shall have full power and authority to structure one
or more outstanding Awards so that those Awards shall vest as to all the shares
of Common Stock at the time subject to those Awards in the event the
Participant’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period following the effective date of any
Change of Control transaction in which those Awards do not otherwise vest on an
accelerated basis. In addition, the Plan Administrator may structure one or more
of the Company’s repurchase rights so that those rights shall immediately
terminate with respect to any shares held by the Participant at the time of such
Involuntary Termination, and the shares subject to those terminated repurchase
rights shall accordingly vest in full at that time.

(g) The portion of any Incentive Stock Option accelerated in connection with a
Change of Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Qualified Option under the
Federal tax laws.

9.7 Lock-Up Agreement.    In the event of any underwritten public offering of
the Company’s securities made by the Company pursuant to an effective
registration statement filed under the Securities Act, the Plan Administrator
shall have the right to impose market stand-off restrictions on each Award
recipient whereby such Participant shall not offer, sell, contract to sell,
pledge, hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any shares of stock of the Company or any rights to acquire
stock of the Company for such period of time from and after the effective date
of such registration statement as may be established by the underwriter for such
public offering; provided, however, that such period of time shall not exceed
the greater of: (i) one hundred eighty (180) days from the effective date of the
registration statement to be filed in connection with such public offering; or
(ii) if required by such underwriter, such longer period of time as is necessary
to enable the underwriter to issue a

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

research report, analyst recommendation or opinion in accordance with the
then-applicable rules and regulations of the Financial Regulatory Authority,
Inc. and the applicable stock exchange, but in no event in excess of two hundred
ten (210) days following the effective date of the registration statement
relating to such offering. The foregoing limitation shall not apply to shares
registered in the public offering under the Securities Act.

9.8 Stockholder Agreements/Investment Representations.    The Plan Administrator
may, from time to time, condition the grant, exercise or payment of any Award
upon such Participant entering into such agreements in a form or forms as
approved from time to time by the Plan Administrator, including but not limited
to, a stockholders’ agreement, voting agreement, repurchase agreement or lockup
or market standoff agreement. In addition, the Plan Administrator may require
the Participant to represent and warrant at the time of any such exercise or
issuance that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares, if, in the opinion of
counsel for the Company, such a representation is required by any relevant
provisions of law.

9.9 Exemptions from Section 16(b) Liability.    It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to an applicable exemption (except for transactions
acknowledged by the Participant in writing to be non-exempt). Accordingly, if
any provision of this Plan or any Award agreement does not comply with the
requirements of Rule 16b-3 under the Exchange Act as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b).

9.10 Repricing.    The Board shall have the authority to effect, at any time and
from time to time, with the consent of the affected holders, the cancellation of
any or all outstanding Options or Stock Appreciation Rights under the Plan and
to grant in exchange one or more of the following: (i) new Options or Stock
Appreciation Rights covering the same or a different number of shares of Common
Stock but with an exercise or base price per share based on the Fair Market
Value per share of Common Stock on the new grant date; or (ii) cash or shares of
Common Stock or any other Award, whether vested or unvested.

The Board shall also have the authority, exercisable at any time and from time
to time, with the consent of the affected holders, to reduce the exercise or
base price of one or more outstanding Options or Stock Appreciation Rights or
issue new Options or Stock Appreciation Rights with a lower exercise or base
price in immediate cancellation of outstanding Options or Stock Appreciation
Rights with a higher exercise or base price.

The Plan Administrator shall not (i) implement any cancellation/regrant program
pursuant to which outstanding Options or Stock Appreciation Rights under the
Plan are cancelled and new Options or Stock Appreciation Rights are granted in
replacement with a lower exercise price per share, (ii) cancel outstanding
Options or Stock Appreciation Rights under the Plan with exercise or base prices
per share in excess of the then current Fair Market Value per share of Common
Stock for consideration payable in cash, equity securities of the Corporation or
in the form of any other Award under the Plan, except in connection with a
Change of Control transaction, or (iii) otherwise directly reduce the exercise
price in effect for outstanding Options or Stock Appreciation Rights under the
Plan, without in each such instance obtaining stockholder approval.

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.11 Excess Shares.    Awards may be made under the Plan that involve shares of
Common Stock in excess of the number of shares then available for issuance under
the Plan, provided no shares shall actually be issued pursuant to those Awards
until the number of shares of Common Stock available for issuance under the Plan
is sufficiently increased by stockholder approval of an amendment of the Plan
authorizing such increase. If such stockholder approval is not obtained within
twelve (12) months after the date the first excess Award is made, then all
Awards granted on the basis of such excess shares shall terminate and cease to
be outstanding.

9.12 Section 409A.    The provisions of the Plan and the outstanding Awards
under the Plan shall, in the event of any ambiguity, be construed, applied and
interpreted in a manner so as to ensure that all Awards and Award Agreements
provided to Participants who are subject to U.S. income taxation either qualify
for an exemption from the requirements of Section 409A of the Code or comply
with those requirements; provided, however, that the Company shall not make any
representations that any Awards made under the Plan will in fact be exempt from
the requirements of Section 409A of the Code or otherwise comply with those
requirements, and each Participant shall accordingly be solely responsible for
any taxes, penalties or other amounts that may become payable with respect to
his or her Awards by reason of Section 409A of the Code.

ARTICLE X

WITHHOLDING FOR TAXES

Any issuance of Common Stock pursuant to the exercise, issuance, vesting or
settlement of an Award under the Plan shall not be made until appropriate
arrangements satisfactory to the Company have been made for the payment of any
Withholding Taxes that may be required to be withheld, collected or accounted
for by the Company with respect thereto. Such arrangements may, at the
discretion of the Plan Administrator, include allowing the person to tender to
the Company shares of Common Stock owned by the person, or to request the
Company to withhold shares of Common Stock being acquired pursuant to the Award,
whether through the exercise of an Option or as a distribution pursuant to the
Award, which have an aggregate FMV Per Share as of the date of such withholding
that is not greater than the sum of all tax amounts to be withheld with respect
thereto, together with payment of any remaining portion of such tax amounts in
cash or by certified check payable and acceptable to the Company.

ARTICLE XI

MISCELLANEOUS

11.1 No Rights to Awards or Uniformity Among Awards.    No Participant or other
person shall have any claim to be granted any Award; there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards;
and the terms and conditions of Awards need not be the same with respect to each
recipient.

11.2 Rights as Employee, Director or Consultant.    No person, even though
eligible under this Plan, shall have a right to be selected as a Participant
(except in the case of the Automatic Director Award Program for Non-Employee
Directors under Article VIII), or, having

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

been so selected, to be selected again as a Participant (except in the case of
the Automatic Director Award Program for Non-Employee Directors under Article
VIII). Nothing in the Plan or any Award granted under the Plan shall confer on
any Participant a right to remain an Employee, Director or Consultant, or
interfere with or limit in any way any right of the Company or its Affiliates to
terminate the Participant’s Service at any time. To the extent that an Employee
of an Affiliate receives an Award under the Plan, the Award can in no event be
understood or interpreted to mean that the Company is the Employee’s employer or
that the Employee has an employment relationship with the Company.

11.3 Governing Law.    The validity and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with
applicable federal law and the laws of the State of Delaware, without regard to
any principles of conflicts of law.

11.4 Gender, Tense and Headings.    Whenever the context requires such, words of
the masculine gender used herein shall include the feminine and neuter, and
words used in the singular shall include the plural. Section headings as used
herein are inserted solely for convenience and reference and constitute no part
of the Plan.

11.5 Severability.    If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Participant or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Plan Administrator, such provision shall be
construed or deemed amended as necessary to conform to the applicable laws, or
if it cannot be construed or deemed amended without, in the determination of the
Plan Administrator, materially altering the intent of the Plan or the Award,
such provision shall be stricken as to such jurisdiction, Participant or Award,
and the remainder of the Plan and any such Award shall remain in full force and
effect.

11.6 Other Laws.    The Plan Administrator may refuse to issue or transfer any
shares or other consideration under an Award if, acting in its sole discretion,
it determines that the issuance or transfer of such shares or such other
consideration might violate any applicable law.

11.7 Unfunded Obligations and Use of Proceeds.    Any amounts payable o
Participants pursuant to the Plan shall be unfunded and unsecured obligations
for all purposes. Any cash proceeds received by the Company from the sale of
shares of Common Stock under the Plan shall be used for general corporate
purposes.

11.8 No Guarantee of Tax Consequences.    The Participant shall be solely
responsible for and liable for any tax consequences (including but not limited
to any interest or penalties) as a result of participation in the Plan. Neither
the Plan Administrator, nor the Company makes any commitment or guarantee that
any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder and assumes no
liability whatsoever for the tax consequences to the Participants.

* * * * * *

 

-28-